UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-15052 THE UNITED ILLUMINATING COMPANY 401(k)/ EMPLOYEE STOCK OWNERSHIP PLAN (Full Title of the Plan) 157 Church Street New Haven, CT 06506 (Name of the issuer of the securities held pursuant to the plan and the address of its principal executive offices) Audited Financial Statements and Supplemental Schedule THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN Years Ended December 31, 2009 and 2008 THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN Years Ended December 31, 2009 and 2008 CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Statements of net assets available for plan benefits 2 Statement of changes in net assets available for plan benefits 3 Notes to financial statements 4-15 Supplemental schedules *: Schedule H-Item 4i – Schedule of assets (held at end of year) 16 * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA have been omitted as they are not applicable. Report of Independent Registered Public Accounting Firm Finance Committee of The United Illuminating Company The United Illuminating Company 401(k)/Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for plan benefits of The United Illuminating Company 401(k)/Employee Stock Ownership Plan (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for plan benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in its net assets available for plan benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule on page 16 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. Dworken, Hillman, LaMorte & Sterczala, P.C. Shelton, Connecticut June 29, 2010 THE UNITED ILLUMINATING COMPANY 401(K)/ EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS As of December 31, ESOP Component (k) ESOP Component (k) Allocated Unallocated Total Component Total Allocated Unallocated Total Component Total Assets Investments, at fair value $ $
